Beck, J.
(After stating the foregoing facts.) We are of the opinion that the court did not err in granting a nonsuit in this case. The plaintiff’s own testimony shows that for some reason or other he and his wife separated at the magistrate’s office, where they were married, immediately after the ceremony. Clearly he did not intend or wish her to go home with him at that time. She remained away eighteen months before he made the proposal that she live with him at his father’s home; and, according to his own testimony, he made this proposal for reasons of economy,— purely on the ground that it would be cheaper to support her at his father’s house than it would be separately. Under the evidence submitted, there was no duty on the wife to accept such proposal, and her declination to accept it did not amount to desertion; and the allegation of willful desertion for three years from petitioner was not sustained. A verdict for divorce upon the grounds alleged would have been unauthorized by the evidence.

Judgment affirmed.


By five Justices, all concurring.